Exhibit AMENDMENT NO. 1 TO TRANSITIONAL OPERATING AGREEMENT AMENDMENT NO.1, dated as of February 29, 2008 (this“Amendment”), to that certain Transitional Operating Agreement, dated as of February 1, 2008 (the“OperatingAgreement”), by and among Cenac Towing Co.,Inc., a Louisiana corporation (“Cenac Towing”), Cenac Offshore, L.L.C., a Louisiana limited liability company (together with Cenac Towing, the “Cenac Companies”), Mr. Arlen B. Cenac,Jr., a resident of Houma, Louisiana and the sole owner of all the stock and equity interests of the Cenac Companies (the “Stockholder” and, together with the Cenac Companies, the “Operators”), and TEPPCO Marine Services, LLC, a Delaware limited liability company (the“Owner”). RECITALS WHEREAS, on February 1, 2008, the Operators agreed to provide the Services to the Owner upon the terms and subject to the conditions set forth in the Operating Agreement for the fees and reimbursement of the costs set forth therein; WHEREAS, the Owner, Horizon Maritime, L.L.C., a Louisiana limited liability company (“Horizon”), the Stockholder and the other members of Horizon have executed an Asset Purchase Agreement, of date even herewith, providing for the purchase of substantially all of the business operations and assets of Horizon, as described and upon the terms and subject to the conditions and exceptions set forth therein; and WHEREAS, the Owner and the Operators wish to amend the Operating Agreement as provided herein in connection with the acquisition by the Owner of assets from Horizon to provide for the operation thereby the Operators; NOW, THEREFORE, in consideration of the premises, the mutual agreements hereinafter contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that, effective as of the date of this Amendment, the Operating Agreement shall be amended as follows: ARTICLE I DEFINITIONS 1.Definitions.Unless otherwise defined herein, capitalized terms used in this Amendment shall have the respective meaning ascribed to such terms in the Operating Agreement. ARTICLE II AMENDMENTS TO THE OPERATING AGREEMENT 1.Amendment to the Recitals to the Operating Agreement.The first Recital to the Operating Agreement is hereby amended and restated in its entirety as follows: “WHEREAS, the Owner, TEPPCO Partners, L.P., a Delaware limited partnership (the “Partnership”), and the Operators have entered into that certain Asset Purchase Agreement dated as of the date hereof (as amended from time to time, the “Purchase Agreement”), pursuant to which the Operators have sold to the Owner certain marine assets and rights relating to the Operations, as specified and defined in the Purchase Agreement;” 2.Amendments to Article I of the Operating Agreement. (a)The definitions of “Asphalt Business Limitation” and “Horizon Maritime” in Section 1.1 of the Operating Agreement are hereby deleted in their entirety. (b)The definition of “Employee” in Section 1.1 of the Operating Agreement is hereby amended and restated in its entirety to read as follows: “Employee” means each employee of either of the Cenac Companies, including any employees hired or retained after the date of this Agreement; provided, however, that (i) in no event shall any Employee be considered to be an employee of the Owner and (ii) nothing in this Agreement shall be construed as an offer of or contract for employment with any such Employee.” (c)The definition of “Purchased Operations” in Section 1.1 of the Operating Agreement is hereby amended by deleting the following therefrom: “from the Operators or their Affiliates” (d)Section 1.1 of the Operating Agreement is hereby amended by adding the following in the appropriate alphabetical location: ““Vessel” shall mean the Vessels, as defined in the Purchase Agreement, the Vessels, as defined in that certain Asset Purchase Agreement, dated as of February 29, 2008, by and among Buyer, Horizon Maritime, L.L.C., a Louisiana limited liability company, and the members of Horizon Maritime, L.L.C. and any other boats, barges or other marine vessels (including related Vessel Equipment) owned or acquired by the Owner or by the Operators with Owner funds (for which they are reimbursed by the Owner).” 2.Amendment to Article II of the Operating Agreement. (a)Clause (iii) of Section 2.1(b) of the Operating Agreement is hereby amended and restated in its entirety to read as follows: “(iii) in accordance with the usual and customary practices in the industry in which the Purchased Operations operate, including the American Waterways Operators Responsible Carrier Program,” (b)Section 2.2 of the Operating Agreement is hereby amended to add the following as the last sentence thereof: “The Operators represent, warrant, acknowledge and agree that any and all Persons operating the Purchased Operations or performing Services hereunder, 2 including any crew onboard Vessels, are and shall be Service Providers hereunder.” 3.Amendment to Article IV of the Operating Agreement.Section 4.1(a) of the Operating
